Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The action is responsive to the Amendment filed on 09/01/2021. Claims 1-12 are pending. Claims 1, 5, and 12 have been amended.
	Regarding Reference Cited Form (PTO-892): the reference of US20180151070 to Katou et al. is included into the updated PTO-892 form. There was a typo in the patent number for the reference US3705911, and the typo is corrected in the updated PTO-892 form.

Response to Arguments

	Regarding rejections under 35 U.S.C. 112(b):
Applicant’s arguments, regarding rejections under 25 U.S.C. 112(b), see Applicant Arguments/Remarks, filed on 09/01/2021, have been fully considered and are persuasive in light of the amendments made to Claim 1 and 12. The rejection for 25 U.S.C. 112(b) is withdrawn.

Regarding rejections under 35 USC § 101: 
Applicant’s arguments, see Applicant Arguments/Remarks, filed 09/02/2021, with respect to Non-Final Rejection filed on 06/02/2021, have been fully considered and are persuasive.  The rejection for 35 USC 101 is withdrawn. 

Regarding rejections under 35 USC § 103: 
Applicant’s arguments, filed on 09/01/2021 with respect to 35 U.S.C. 103 rejection regarding claims 1-12, have been considered but are moot because of the new ground of rejection necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over US20070030212 to Shibata (hereinafter ‘Shibata’) in view of US20180032823 to Ohizumi (hereinafter ‘Ohizumi’).  

Regarding Claim 1: Shibata discloses:
“A three-dimensional data creation method executed by a three-dimensional data creation device including a memory storing a program and a processor” (Fig. 9; para 0021 – “a three-dimensional measuring unit adapted to perform, by a three-dimensional measuring instrument (interpreted as a three-dimensional data creation device including a memory storing a program and a processor, added by examiner), a three-dimensional measurement for an environment”), 
“the three-dimensional data creation device equipped in a mobile object including a sensor and a communication unit that transmits and receives three-dimensional data to and from an external device” (Fig. 9; para 0048 – “234 denotes a three-dimensional measurement unit (i.e. sensor, added by examiner)”; Fig. 10; para 0051 – “The wireless communication interface 152 (i.e. communication unit, added by examiner) performs data transmission/reception with the first vehicle A”), 
” the processor executing the program to perform operations of the three- dimensional data creation method” (para 0021 – “a three-dimensional measuring unit adapted to perform, by a three-dimensional measuring instrument (interpreted as a processor executing the program to perform operations of the three-dimensional data creation method, added by examiner), a three-dimensional measurement for an environment) comprising: 
“creating second three-dimensional data based on information detected by the sensor and first three-dimensional data received by the communication unit” (Fig. 9; para 0066 – “a vehicle outside-image display apparatus 201 provided for the first vehicle A… . The vehicle outside-image display apparatus 201 also transmits, to the rearward vehicle, a renewed three-dimensional measurement value 261 (i.e. second three-dimensional data, added by examiner)”… with a three-dimensional measurement value obtained by the three-dimensional measuring instrument 231 (i.e. sensor, that performs a three-dimensional measurement for an environment)” and
”first three-dimensional data received by the communication unit; and transmitting, to the external device, the third three-dimensional data” (para 0066 – “The vehicle outside-image display apparatus 201 receives the vehicle outside-image information 222 and the three-dimensional measurement value 262 (i.e. first three-dimensional data, added by examiner), and transmits, to a further rearward vehicle, renewed vehicle outside-image information 221”; Fig. 10; para 0067 – “The wireless communication interface 252 (i.e. communication unit, added by examiner) performs data transmission/reception with the first vehicle A”; para 0068 – “The measurement value transmitting unit 235 transmits renewed three-dimensional measurement value 261 (i.e. third three-dimensional data, added by examiner) produced by the measurement value combining unit 237, to the third vehicle C through the wireless communication interface 251”).
Shibata is silent on:
“extracting third three-dimensional data that is part of the second three-dimensional data from the second three-dimensional data, the third three-dimensional data being three-dimensional data of a small space having a predetermined size and located a predetermined distance ahead of a current position of the mobile object in a traveling direction of the mobile object”.
However, Ohizumi discloses:
“extracting third three-dimensional data that is part of the second three-dimensional data from the second three-dimensional data” (Fig. 9A; para 0021 – “FIG. 9A is a view illustrating the operation of a three-dimensional object area extraction process”; Fig. 1; para 0038 – “As shown in FIG. 1, the vehicle accessibility determiner 50 specifically includes a three-dimensional object area extracting portion 50 a (i.e. third three-dimensional data, added by examiner), a road surface projecting position calculating portion 50 b, and a vehicle accessible space identifying portion 50 c (interpreted as the second three-dimensional data, added by examiner). The three-dimensional object area extracting portion 50 a extracts an area corresponding to the three-dimensional object detected by the three-dimensional object detector 40 ”), 
“the third three-dimensional data being three-dimensional data of a small space having a predetermined size and located a predetermined distance ahead of a current position of the mobile object in a traveling direction of the mobile object” (para 0141 – “The vehicle accessibility determiner 50 determines whether the vehicle 10 can access to the inside of the detected three-dimensional object or to a clearance among other three-dimensional objects (interpreted as a small space, having a predetermined size and located a predetermined distance ahead of a current position of the mobile object in a traveling direction of the mobile object, added by examiner). Accordingly, even if the three-dimensional object has a floating area which does not contact the road surface, it can be detected whether the vehicle 10 can access to the space or not. Therefore, it is possible to prevent the vehicle 10 from hitting the three-dimensional object in advance”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a three-dimensional data creation method, disclosed by Shibata, as taught by Ohizumi, in order to improve the safety of multi-vehicle combined operation and to avoid the collision, if the space between vehicles becomes equal or smaller that the predetermined size of a small space.

Regarding Claim 2: Shibata/Ohizumi combination discloses the three-dimensional data creation method according to claim 1 (see the rejection for Claim 1).
Regarding the limitation “wherein the creating and the transmitting are repeatedly performed”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeatedly perform the creating and the transmitting operations in order to achieve the improved accuracy of estimating the distance between two objects.

Regarding Claim 3: Shibata/Ohizumi combination discloses the three-dimensional data creation method according to claim 2 (see the rejection for Claim 2).
Regarding the limitation “wherein the predetermined distance varies in accordance with a traveling speed of the mobile object”: it would have been 

Regarding Claim 4: Shibata/Ohizumi combination discloses the three-dimensional data creation method according to claim 2 (see the rejection for Claim 2).
Regarding the limitation “wherein the predetermined size varies in accordance with a traveling speed of the mobile object”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to notice that the predetermined size varies in accordance with a traveling speed of the mobile object, since according to the definition of speed, the faster the object moves, the longer distance it can cover during the same time interval.
   
Regarding Claim 5: Shibata/Ohizumi combination discloses the three-dimensional data creation method according to claim 2 (see the rejection for Claim 2).
Ohizumi further discloses:
“the processor executing the program to perform operations of the three-dimensional data creation method” (para 0040 – “ECU 110 includes CPU 112, a camera interface 114, a sensor interface 116, an image processing module 118, a memory 120, and a display controller 122. CPU 112 receives and transmits required data, and executes programs.”) further comprising:
“judging whether a change has occurred in the second three-dimensional data of the small space corresponding to the third three-dimensional data already transmitted; and when the change has occurred, transmitting, to the external device, fourth three- dimensional data that is at least part of the second three-dimensional data in which the change has occurred” (para 0061 – “The vehicle condition sensor 140 (FIG. 4) measures the traveling amount and the moving direction of the vehicle 10 for the time interval At whenever necessary.”; para 0073 – “Only areas having same shapes (features) and located in close positions relative to the detected first and second three-dimensional object candidate areas are selected..”; para 0120 – “it can be understand that the vehicle 10 can move toward the other vehicle 11 until the vehicle 10 reaches at least the positions of the road surface grounding lines L1, L2, L3. The vehicle 10 may hit the other vehicle 11 when the vehicle 10 is moved to the other vehicle 11 beyond the road surface grounding lines L1, L2, L3”; para 0039 – “The vehicle condition sensor 140 calculates a moving direction and a moving amount of the vehicle 10 by sensing the behavior of the vehicle 10. The vehicle condition sensor 140 consists of a steering angle sensor and/or a distance sensor. The monitor 150 displays a processed result of the vehicle accessible and inaccessible range display 60 (FIG. 1)” interpreted as the info being transmitted when the change has occurred, the inaccessible range being the fourth three-dimensional data, added by examiner)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a three-dimensional data creation method, disclosed by Shibata, as taught by Ohizumi, in order to improve the safety of multi-vehicle combined operation and to avoid the collision, if the space between vehicles becomes equal or smaller that the predetermined size of a small space.

Regarding Claim 6: Shibata/Ohizumi combination discloses the three-dimensional data creation method according to claim 5 (see the rejection for Claim 5).
Regarding the limitation “wherein the fourth three-dimensional data is more preferentially transmitted than the third three-dimensional data”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prefer the transmission of the partial data than the whole amount, in order to reduce the amount of transmitted data and enhance the quality of such transmission.

Regarding Claim 7: Shibata/Ohizumi combination discloses the three-dimensional data creation method according to claim 6 (see the rejection for Claim 6).


Regarding Claim 8: Shibata/Ohizumi combination discloses the three-dimensional data creation method according to claim 5 (see the rejection for Claim 5).
Regarding the limitation “wherein the fourth three-dimensional data indicates a difference between the second three-dimensional data of the small space corresponding to the third three-dimensional data already transmitted and the second three-dimensional data that has undergone the change”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the partial amount of data before the whole amount transmission to use the difference between the second three-dimensional data of the small space corresponding to the third three-dimensional data already transmitted and the second three-dimensional data that has undergone the change as the indicator of the change that took place.

Regarding Claim 9: Shibata/Ohizumi combination discloses the three-dimensional data creation method according to claim 2 (see the rejection for Claim 2).
Regarding the limitation “wherein in the transmitting, the third three-dimensional data is not transmitted when no difference is present between the third three-dimensional data of the small space and the first three-dimensional data of the small space”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention not to transmit the third three-dimensional data when no difference is present between the third three-dimensional data of the small space and the first three-dimensional data of the small space, since only changed data has to be transmitted.

Regarding Claim 10: Shibata/Ohizumi combination discloses the three-dimensional data creation method according to claim 9 (see the rejection for Claim 9).

Shibata further discloses:
“wherein when no difference is present between the third three-dimensional data of the small space and the first three-dimensional data of the small space, information is transmitted to the external device, the information indicating that no difference is present between the third three-dimensional data of the small space and the first three-dimensional data of the small space” (para 0025 – “a measurement value transmitting unit adapted to transmit a renewed three-dimensional measurement value (renewed value can mean both the difference in value and no difference in value, added by examiner) produced by the measurement value combining unit to outside”).

Regarding Claim 11: Shibata/Ohizumi combination discloses the three-dimensional data creation method according to claim 1 (see the rejection for Claim 1).
Shibata further discloses:
“wherein the information detected by the sensor is three-dimensional data” (para 0048 – “234 denotes a three-dimensional measurement unit (i.e. sensor, added by examiner)”; para 0067 – “The three-dimensional measuring unit 234 performs a three-dimensional measurement”; para 0068 – “The measurement value combining unit 237 combines the three-dimensional measurement value 262 received by the measurement value receiving unit 236 with the three-dimensional measurement value acquired by the three-dimensional measuring unit 234”).

Regarding Claim 12: Shibata discloses:
“A three-dimensional data creation device equipped in a mobile object, the three-dimensional data creation device comprising:” (para 0021 – “the invention provides a vehicle outside-image display apparatus… comprising: a three-dimensional measuring unit adapted to perform, by a three-dimensional measuring instrument, a three-dimensional measurement for an environment… a measurement value receiving unit adapted to receive a three-dimensional measurement value from outside; and a viewpoint converting unit adapted to convert the vehicle outside-image information… and to supply the converted information to the image combining unit”);
“a sensor” (para 0048 – “234 denotes a three-dimensional measurement unit (i.e. sensor, added by examiner)”);
“a receiver that receives first three-dimensional data from an external device” (para 0009 – “an image receiving unit adapted to receive vehicle outside-image information from outside”);
“create second three-dimensional data based on information detected by the sensor and the first three-dimensional data” (Fig. 9; para 0066 – “a vehicle outside-image display apparatus 201 provided for the first vehicle A… . The vehicle outside-image display apparatus 201 also transmits, to the rearward vehicle, a renewed three-dimensional measurement value 261 (i.e. second three-dimensional data, added by examiner)”… with a three-dimensional measurement value obtained by the three-dimensional measuring instrument 231 (i.e. sensor, added by examiner) that performs a three-dimensional measurement for an environment)”; and
“a transmitter that transmits, to the external device, the third three-dimensional data” (para 0066 – “The vehicle outside-image display apparatus 201 receives the vehicle outside-image information 222 and the three-dimensional measurement value 262 (i.e. first three-dimensional data, added by examiner), and transmits, to a further rearward vehicle, renewed vehicle outside-image information 221 (i.e. third three-dimensional data, added by examiner)”; Fig. 10; para 0067 – “The wireless communication interface 252 (i.e. communication unit, added by examiner) performs data transmission/reception with the first vehicle A, which is a following vehicle”; para 0068 – “The measurement value transmitting unit 235 transmits renewed three-dimensional measurement value 261 (i.e. third three-dimensional data, added by examiner) produced by the measurement value combining unit 237, to the third vehicle C through the wireless communication interface 251”).
Shibata is silent on:
“a memory configured to store a program; and a processor configured to execute the program and control the three-dimensional data creation device; extract third three- dimensional data that is part of the second three-dimensional data from the second three- dimensional data, the third three-dimensional data being three-dimensional data of a small space having a predetermined size and located a predetermined distance ahead of a current position of the mobile object in a traveling direction of the mobile object”.
However, Ohizumi discloses:
“a memory configured to store a program; and a processor configured to execute the program and control the three-dimensional data creation device” (para 0040 – “ECU 110 includes CPU 112, a camera interface 114, a sensor interface 116, an image processing module 118, a memory 120, and a display controller 122. CPU 112 receives and transmits required data, and executes programs;
“extract third three-dimensional data that is part of the second three-dimensional data from the second three- dimensional data” (Fig. 9A; para 0021 – “FIG. 9A is a view illustrating the operation of a three-dimensional object area extraction process”; Fig. 1; para 0038 – “As shown in FIG. 1, the vehicle accessibility determiner 50 specifically includes a three-dimensional object area extracting portion 50 a (i.e. third three-dimensional data, added by examiner), a road surface projecting position calculating portion 50 b, and a vehicle accessible space identifying portion 50 c (interpreted as the second three-dimensional data, added by examiner). The three-dimensional object area extracting portion 50 a extracts an area corresponding to the three-dimensional object detected by the three-dimensional object detector 40 ”), 
“the third three-dimensional data being three-dimensional data of a small space having a predetermined size and located a predetermined distance ahead of a current position of the mobile object in a traveling direction of the mobile object” (para 0141 – “The vehicle accessibility determiner 50 determines whether the vehicle 10 can access to the inside of the detected three-dimensional object or to a clearance among other three-dimensional objects (interpreted as a small space, having a predetermined size and located a predetermined distance ahead of a current position of the mobile object in a traveling direction of the mobile object, added by examiner). Accordingly, even if the three-dimensional object has a floating area which does not contact the road surface, it can be detected whether the vehicle 10 can access to the space or not. Therefore, it is possible to prevent the vehicle 10 from hitting the three-dimensional object in advance”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a three-dimensional data creation method, disclosed by Shibata, as taught by Ohizumi, in order to improve the safety of multi-vehicle combined operation and to avoid the collision, if the space between vehicles becomes equal or smaller that the predetermined size of a small space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US8886387 to Agarwal et al. (hereinafter ‘Agarwal’) discloses estimating multi-vehicle motion, where a computing device may identify an object in an environment of a vehicle and receive three-dimensional point cloud depicting a view of the object.
US9558584 to Lo et al. (hereinafter ‘Lo’) discloses 3D position estimation of objects and determining a three-dimensional (3D) location of a plurality of reference points in an environment.
US20080205706A1 to Hongo (hereinafter “Hongo”) discloses apparatus and method for monitoring a vehicle’s surroundings.
US20090268947A1 to Schaufter (hereinafter “Schaufter”) discloses a vehicle environmental monitoring system based on a three-dimensional vector model.

US20140330479A1 to Dolgov et al. (hereinafter ‘Dolgov’) discloses the predictive reasoning for controlling speed of a vehicle.
US20160297430A1 to Jones et al. (hereinafter ‘Jones’) discloses the collision avoidance system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am CT - 5:30pm CT, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863